ANDERSON, Circuit Judge
(dissenting). This court has already found the Canal Company negligent in inviting the Bay Port into its canal, because of the probability that what did happen would happen, to wit, that the vessel would run aground. The fact that the Bay Port ran aground twice, and that- the second grounding might have been avoided if the captain had more accurately sensed the situation and been more careful, does not seem to me to prevent the original negligence of the Canal Company from continuing an efficient and proximate cause of the loss of the cargo.
*178This cargo was lost because both the owners of the Bay Port and the Canal Company ought to have known that -it was unsafe to try to take it through that canal in that type of vessel. The fact that, after this dangerous enterprise had been negligently entered upon, the captain was guilty of an additional act of negligence, does not seem to me to make that additional act of negligence the sole proximate cause of the loss of the cargo.
I think the motion should be granted.